CONFIDENTIAL

APOLLO GLOBAL MANAGEMENT, LLC
2007 OMNIBUS EQUITY INCENTIVE PLAN
RESTRICTED SHARE AWARD GRANT NOTICE
Apollo Global Management, LLC, a Delaware limited liability company (the
“Company” or “AGM”), pursuant to its 2007 Omnibus Equity Incentive Plan (the
“Plan”), hereby grants to the individual listed below (the “Participant”), the
number of Class A Shares of the Company (“Shares”) set forth below (the
“Restricted Shares”). This Award of Restricted Shares is subject to all of the
terms and conditions set forth in this Restricted Share Award Grant Notice
(“Grant Notice”) and in the Amended and Restated Limited Partnership Agreement
of [ ] (the “Carry Plan”), including, without limitation, Exhibit [ ] attached
thereto, which includes the Restricted Share Award Agreement (as the same may be
amended, modified or supplemented from time to time in accordance with the terms
of the Carry Plan, the “Restricted Share Award Agreement”) (including, without
limitation, the restrictions on the Shares set forth in the Carry Plan and the
Restricted Share Award Agreement) and the Plan, all of which are incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Grant Notice and the
Restricted Share Award Agreement.
Participant:
[ ]
Date of Grant:
[ ]
Total Number of Restricted Shares:
[ ] Shares
Purchase Price per Share:
$[ ]
Total Purchase Price:
$[ ]
Vesting Commencement Date:
[[February 15] OR [May 15] OR [August 15] OR [November 15]], 20[ ]
Vesting Schedule:
Subject to the terms of the Restricted Share Award Agreement, one third (1/3) of
the Restricted Shares will vest on each of the first three anniversaries of the
Vesting Commencement Date. See also Exhibit A to the Restricted Share Award
Agreement, including with regard to additional vesting as a result of the
Participant’s death or Disability.

By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Share Award Agreement and this Grant
Notice, and to file timely a Section 83(b) election with respect to the
Participant’s grant of the Restricted Shares substantially in the form attached
hereto as Notice Annex A. The Participant has reviewed the Carry Plan, the
Restricted Share Award Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Restricted Share Award Agreement, the Plan and the Carry Plan. If
this Grant Notice is not executed and returned to the Company on or before [ ],
and such failure continues for five business days after notice thereof, this
Award will be null and void ab initio and the Participant will have no rights
with respect to it, and will forfeit any amounts that would have been
distributed to the Participant under the Carry Plan to fund the purchase of
Shares contemplated hereunder. No amendment or modification of this Grant Notice
shall be valid unless it shall be in writing and signed by all parties hereto.
APOLLO GLOBAL MANAGEMENT, LLC
PARTICIPANT
By:    
By:    
Print Name:
Print Name:
Title:
 
Address: 9 West 57th Street
New York, NY 10019
 



Notice Annex A
SECTION 83(b) TAX ELECTION
This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treasury Regulation Section 1.83‑2.
(1)    The taxpayer who performed the services is:
Name:    ____________________________________________
Address:    ____________________________________________
    ____________________________________________
Taxpayer ID No.:    ___________________________________
(2)    The property with respect to which the election is being made is
[________] Class A Shares of Apollo Global Management, LLC (the “Company”).
(3)    The property was transferred on [___________, 20____] (Date of Grant).
(4)    The taxable year for which the election is being made is the calendar
year [________].
(5)    Subject to the taxpayer’s continuous service with the Company or its
Affiliates, one third (1/3) of the shares will vest on each of the first three
anniversaries of the vesting commencement date. In addition, upon the
Participant’s termination of employment or service (i) due to death or (ii) by
the Company and its Affiliates by reason of disability (as defined in the
Restricted Share Award Agreement), the Participant shall also vest in 50% of the
unvested Restricted Shares that remain subject to the Award as of such
termination date.
(6)    The fair market value at the time of transfer (determined without regard
to any restriction other than a restriction which by its terms will never lapse)
is $______ per share.
(7)    The taxpayer paid $______ per share for the property described above.
(8)    A copy of this statement was furnished to the entity for which the
taxpayer rendered the services underlying the transfer of property.
(9)    This statement is executed on the ______ day of ____________, 20 _____.
By:    _________________________________________, Taxpayer

--------------------------------------------------------------------------------

(1)
THE TAXPAYER MUST FILE THIS COMPLETED FORM WITH THE INTERNAL REVENUE SERVICE
CENTER WITH WHICH TAXPAYER FILES HIS/HER U.S. FEDERAL INCOME TAX RETURNS WITHIN
30 DAYS OF THE TRANSFER OF THE ABOVE-DESCRIBED PROPERTY.

(2)
THE TAXPAYER MUST ALSO FILE A COPY OF THIS COMPLETED FORM WITH THE TAXPAYER’S
ANNUAL FEDERAL INCOME TAX RETURN.

(3)
THE TAXPAYER MUST ALSO FILE A COPY OF THIS COMPLETED FORM WITH THE SECRETARY OF
THE COMPANY.

--------------------------------------------------------------------------------



RESTRICTED SHARE AWARD AGREEMENT
UNDER THE APOLLO GLOBAL MANAGEMENT, LLC
2007 OMNIBUS EQUITY INCENTIVE PLAN
This Award Agreement (this “Restricted Share Award Agreement”), dated as of the
date (the “Date of Grant”) set forth on of the Grant Notice associated with this
Restricted Share Award Agreement (the “Grant Notice”), is made by and between
Apollo Global Management, LLC, a Delaware limited liability company (the
“Company”), [ ] Advisors [ ], L.P. (“Advisors”) and the person named in the
Grant Notice (the “Participant”). Capitalized terms not defined herein shall
have the meaning ascribed to them in the Apollo Global Management, LLC 2007
Omnibus Equity Incentive Plan, as the same may be amended, modified or
supplemented from time to time (the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company. If the
Grant Notice is not executed and returned to the Company in accordance with its
terms, this Award will be null and void ab initio and the Participant will have
no rights hereunder and will forfeit any amounts that would have been
distributed to the Participant under the Amended and Restated Limited
Partnership Agreement of [ ], as the same may be amended, modified or
supplemented from time to time (the “Carry Plan”) to fund the purchase of Shares
contemplated under the Grant Notice.
1.Grant of Restricted Shares. The Company hereby grants to the Participant that
number of restricted Shares (the “Restricted Shares”) set forth in the Grant
Notice, subject to all of the terms and conditions of this Restricted Share
Award Agreement, the Plan and the Carry Plan.
2.Purchase Price. The purchase price per Share of the Restricted Shares is set
forth on the Grant Notice.
3.Book Entry; Certificates. At the sole discretion of the Administrator, the
Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Restricted Share Award Agreement, and
following vesting the Company shall cause certificates representing the Shares
to be issued; or (ii) certificate form pursuant to the terms of Section 6.
Physical possession or custody of any Share certificates that are issued shall
be retained by the Company until such time as the Restricted Shares vest. The
Participant may be required to execute and deliver to the Company a customary
stock power with respect to the Shares and to deliver to the Company any
representations or other documents or assurances required pursuant to Section
14.
4.Lapse of Restrictions.
(a)Subject to Section 4(b), the Restricted Shares shall become vested hereunder
in accordance with the vesting schedule set forth on Exhibit A hereto (the
period during which the Restricted Shares are subject to forfeiture, the
“Restricted Period”).
(b)Except as otherwise provided under the terms of the Plan, or in the vesting
schedule set forth on Exhibit A hereto, if the Participant’s employment or
service terminates for any reason, such that the Participant has experienced a
“separation from service” (as such term is defined in Treasury Regulation
§1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder) (a “Termination”), then all rights of the Participant with
respect to Restricted Shares that have not vested shall be immediately
repurchased by the Company or its designee for a price per Share equal to the
Purchase Price (the aggregate amount to be paid to be referred to as the
“Purchase Consideration”). Following such repurchase, neither the Participant
nor any of his or her successors, heirs, assigns or personal representatives
shall thereafter have any further rights or interests in such Restricted Shares.
The Purchase Consideration will not be paid to the Participant, but rather, the
Company or its designee, as agent for the Participant, will pay directly to
Advisors the Purchase Consideration. The Participant will be deemed to have made
a capital contribution to Advisors in an amount equal to the Purchase
Consideration, but such Participant shall forfeit any right to receive any
distributions with respect to such increased capital. The proceeds of such
capital contribution shall be distributed to APH (as defined in the Carry Plan),
and the Participant shall have no rights or claim with respect to such capital
contribution; provided that the Participant’s capital account shall be adjusted
to reflect the contribution made (including on the Participant’s behalf) by such
Participant to Advisors. Each of the Carry Plan and APH shall be third party
beneficiaries with respect to this provision with the right to enforce their
rights hereunder. Employment or service for only a portion of a vesting period,
even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon a Termination.
(c)Subject to the terms of this Agreement, the Restricted Shares may not,
directly or indirectly, be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered during the Restricted Period. The transfer
restrictions contained in the preceding sentence shall not apply to (i)
transfers to the Company, or (ii) transfers of vested Shares granted under this
Award by will or the laws of descent and distribution, or (iii) if approved by
the Administrator in its sole discretion, transfers of Restricted Shares in
accordance with the requirements of Instruction A.1.(a)(5) of Form S-8 under the
Securities Act or other applicable law. The approval contemplated by clause
(iii) of the immediately preceding sentence shall not be unreasonably withheld
by the Administrator with respect to a transfer of Shares by the Participant to
a Related Party (as defined in the Carry Plan) (which transfer may occur only
with the prior written approval of the Administrator), it being understood that
the Related Party shall be required to agree to be bound by the transfer
restrictions contained in the Plan, the Carry Plan and this Agreement that apply
to the Participant. The Restricted Shares shall be subject to repurchase as
described in Section 4(b) until the lapse of the Restricted Period (as defined
above).
5.Rights as a Shareholder; Distributions.
(a)    The Participant shall be the record owner of the Restricted Shares until
the Shares are sold or otherwise disposed of, and shall be entitled to all of
the rights of a shareholder of the Company, including the right to vote such
Shares and receive distributions paid with respect to such Shares.
Notwithstanding the foregoing, any non-cash distributions shall be subject to
the same restrictions on transferability and encumbrance as the Restricted
Shares with respect to which they were paid.
(b)    If the Participant forfeits any rights he has under this Restricted Share
Award Agreement in accordance with Section 4, the Participant shall, on the date
of such forfeiture, no longer have any rights as a shareholder with respect to
any such forfeited Restricted Shares and shall no longer be entitled to vote or
receive distributions on such Shares.
6.Legend on Certificates. The Participant agrees that any certificate issued for
Restricted Shares (or, if applicable, any book entry statement issued for
Restricted Shares) prior to the end of the Restricted Period shall bear the
following legend (in addition to any other legend or legends required under
applicable securities laws, which legend or legends shall not be limited to the
Restricted Period), subject to updating or modification by the Company from time
to time:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE (THE “RESTRICTIONS”) AS SET FORTH IN THE
APOLLO GLOBAL MANAGEMENT, LLC 2007 OMNIBUS EQUITY INCENTIVE PLAN AND A
RESTRICTED SHARE AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
APOLLO GLOBAL MANAGEMENT, LLC, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF
THE COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE
RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL
RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.
7.Restricted Share Award Agreement Subject to Plan. This Restricted Share Award
Agreement is made pursuant to all of the provisions of the Plan and the Carry
Plan, both of which are incorporated herein by this reference, and is intended,
and shall be interpreted in a manner, to comply therewith.
8.No Rights to Continuation of Employment or Service. Nothing in the Plan, the
Carry Plan or this Restricted Share Award Agreement shall confer upon the
Participant any right to continue in the employ or service of the Company or any
Subsidiary or Affiliate thereof or shall interfere with or restrict the right of
the Company (or a Subsidiary or Affiliate or its shareholders, as the case may
be) to terminate the Participant’s employment or service at any time for any
reason whatsoever, with or without Cause (subject to compliance with all terms
and conditions required in connection therewith). The Plan and this Restricted
Share Award Agreement shall not (a) form any part of any contract of employment
or contract for services between the Company or any past or present Subsidiary
or Affiliate thereof and any directors, officers or employees of those
companies, (b) confer any legal or equitable rights (other than those
constituting the Awards themselves) against the Company or any past or present
Subsidiary or Affiliate thereof, directly or indirectly, or (c) give rise to any
cause of action in law or in equity against the Company or any past or present
Subsidiary or Affiliate thereof.
9.Restrictive Covenants. The Participant agrees that the restrictive covenants
set forth in the [award letter provided to the Participant under the] Carry Plan
are incorporated herein by reference as if contained herein. The Participant
understands, acknowledges and agrees that such restrictive covenants apply to
the Participant for the periods provided in such documents and that the Company
would not have granted this Award had the Participant not agreed to be bound by
such restrictive covenants.
10.Taxes.
(a)    Withholding. The Participant is responsible for all taxes and any
tax-related penalties the Participant incurs in connection with the Award. The
Company or its Subsidiaries or Affiliates shall be entitled to require a cash
payment by or on behalf of the Participant and/or to deduct, from other
compensation payable to the Participant, any sums required by U.S. federal,
state or local law (or by any tax authority outside the United States) to be
withheld or accounted for by the Company or its Subsidiaries or Affiliates with
respect to any Restricted Share. The Company in its discretion may require any
other available method to satisfy any withholding or tax obligations of the
Company or its Subsidiaries or Affiliates with respect to the Shares at the
minimum applicable rates.
(b)    Section 83(b) Election. The Participant acknowledges that the Company has
not advised the Participant regarding the Participant’s income tax liability in
connection with the grant or vesting of the Restricted Shares or with an
election under Section 83(b) of the Code with respect to the grant of the
Restricted Shares. The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and non-U.S. tax consequences of the
transactions contemplated by this Restricted Share Award Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that the Participant (and not the Company) shall be responsible for the
Participant’s own tax liability that may arise as a result of the transactions
contemplated by this Restricted Share Award Agreement. As a condition to the
effectiveness of this Award, the Participant is required to file timely an
election under Section 83(b) of the Code with respect to the grant of the
Restricted Shares. A form of Section 83(b) election is provided for this purpose
as Notice Annex A to the Grant Notice.
(c)    Section 409A Compliance. This Award is intended to be exempt from, or
comply with, Section 409A, and to be interpreted in a manner consistent
therewith. Notwithstanding anything to the contrary contained in this Restricted
Share Award Agreement, to the extent that the Administrator determines that the
Plan or a Restricted Share is subject to Section 409A and fails to comply with
the requirements of Section 409A, the Administrator reserves the right (without
any obligation to do so or to indemnify the Participant for failure to do so),
without the consent of the Participant, to amend or terminate the Plan and
Restricted Share Award Agreement and/or to amend, restructure, terminate or
replace the Restricted Share in order to cause the Restricted Share to either
not be subject to Section 409A or to comply with the applicable provisions of
such section. To the extent necessary to avoid the imposition of tax or penalty
under Section 409A, any payment by the Company or any Subsidiary or Affiliate to
the Participant (if the Participant is then a “specified employee” as defined in
Code Section 409A(a)(2)(B)(i) and Treasury Regulation §1.409A-1(i)(1)) of
“deferred compensation,” whether pursuant to the Plan or otherwise, arising
solely due to a “separation from service” (and not by reason of the lapse of a
“substantial risk of forfeiture”), as such terms are used in Section 409A, shall
be delayed (to the extent otherwise payable prior to such date) and paid on the
first day following the six-month period beginning on the date of the
Participant’s separation from service under Section 409A (or, if earlier, upon
the Participant’s death). Each payment or installment due under this Restricted
Share Award Agreement is intended to constitute a “separate payment” for
purposes of Section 409A. In no event shall the Company or any Subsidiary or
Affiliate (or any agent thereof) have any liability to the Participant or any
other Person due to the failure of the Award to satisfy the requirements of
Section 409A.
11.Governing Law; Arbitration; Waiver of Jury Trial. This Restricted Share Award
Agreement shall be governed by, interpreted under and construed and enforced in
accordance with, the laws of the State of Delaware (without regard to any
conflicts of laws principles thereof that would give effect to the laws of
another jurisdiction), and any dispute, controversy, suit, action or proceeding
arising out of or relating to this Award or any other Award, other than
injunctive relief, will, notwithstanding anything to the contrary contained in
Section 14(e) of the Plan, be settled exclusively by arbitration, conducted
before a single arbitrator in New York County, New York (applying Delaware law)
in accordance with, and pursuant to, the Employment Arbitration Rules and
Procedures of JAMS (“JAMS”). The decision of the arbitrator will be final and
binding upon the parties hereto. Any arbitral award may be entered as a judgment
or order in any court of competent jurisdiction. Either party may commence
litigation in court to obtain injunctive relief in aid of arbitration, to compel
arbitration, or to confirm or vacate an award, to the extent authorized by the
U.S. Federal Arbitration Act or the New York Arbitration Act. The Company and
the Participant will share the JAMS administrative fees, the arbitrator’s fee
and expenses. Each party shall be responsible for such party’s attorneys’ fees.
IF THIS AGREEMENT TO ARBITRATE IS HELD INVALID OR UNENFORCEABLE THEN, TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTICIPANT
AND THE COMPANY WAIVE AND COVENANT THAT THE PARTICIPANT AND THE COMPANY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH AN AWARD
UNDER THE PLAN OR ANY MATTERS CONTEMPLATED THEREBY, WHETHER NOW OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREE THAT ANY
OF THE COMPANY OR ANY OF ITS AFFILIATES OR THE PARTICIPANT MAY FILE A COPY OF
THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE COMPANY AND ITS AFFILIATES, ON THE ONE HAND,
AND THE PARTICIPANT, ON THE OTHER HAND, IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH PARTIES ARISING OUT OF OR
RELATING TO THIS AWARD AGREEMENT OR ANOTHER AWARD UNDER THE PLAN AND THAT ANY
PROCEEDING PROPERLY HEARD BY A COURT UNDER THIS AGREEMENT WILL INSTEAD BE TRIED
IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
12.Restricted Share Award Agreement Binding on Successors. The terms of this
Restricted Share Award Agreement shall be binding upon the Participant and upon
the Participant’s heirs, executors, administrators, personal representatives,
transferees, assignees and successors in interest and upon the Company, its
Affiliates and its and their successors and assignees, subject to the terms of
the Plan.
13.No Assignment. Subject to the second sentence of Section 4(c), neither this
Restricted Share Award Agreement nor any rights granted herein shall be
assignable by the Participant other than (with respect to any rights that
survive the Participant’s death) by will or the laws of descent and
distribution. No purported sale, assignment, mortgage, hypothecation, transfer,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any Restricted
Shares or Restricted Shares by any holder thereof in violation of the provisions
of this Restricted Share Award Agreement or the Plan will be valid, and the
Company will not transfer any of said Restricted Shares or Restricted Shares on
its books nor will any Restricted Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company. The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions. The Company may meet any of its
obligations with respect to the Award by causing such obligation to be satisfied
by one or more of its Subsidiaries or Affiliates.
14.Compliance with Law; Necessary Acts. The Participant hereby agrees to perform
all acts, and to execute and deliver any documents, that may be reasonably
necessary to carry out the provisions of this Restricted Share Award Agreement,
including but not limited to all acts and documents related to compliance with
securities, tax and other applicable laws and regulations. The Company shall not
be obligated to transfer any Shares to the Participant free of a restrictive
legend or notation if such transfer, in the reasonable view of the
Administrator, could violate the Securities Act or any other applicable law.
15.Severability. Should any provision of this Restricted Share Award Agreement
be held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Award Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Restricted Share
Award Agreement. Moreover, if one or more of the provisions contained in this
Restricted Share Award Agreement shall for any reason be held to be excessively
broad as to scope, activity, subject or otherwise so as to be unenforceable,
then in lieu of severing such unenforceable provision or provisions, it or they
shall be construed by the appropriate judicial body by limiting or reducing it
or them, so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear, and such determination by a judicial
body shall not affect the enforceability of such provisions or provisions in any
other jurisdiction.
16.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Restricted Share Award Agreement shall in no way be
construed to be a waiver of that provision or of any other provision hereof.
17.Entire Agreement. This Restricted Share Award Agreement, the Grant Notice,
the Carry Plan and the Plan (collectively, the “Grant Documents”) contain the
entire agreement and understanding among the parties as to the subject matter
hereof and supersede all prior writings or understandings with respect to the
grant of Restricted Shares covered by this Award. The Participant acknowledges
that any summary of the Grant Documents provided by the Company or any of its
Affiliates is subject in its entirety to the terms of the Grant Documents.
References herein or in the Plan to this Restricted Share Award Agreement
include references to its Exhibits, the Grant Notice and its Annexes, and the
Carry Plan and the attachments thereto that pertain to this Award.
18.Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or description of the contents of
any Section.
19.Counterparts. This Restricted Share Award Agreement may be executed in any
number of counterparts, including via facsimile or PDF, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument.
20.Amendment. Except as otherwise provided in the Plan or Section 10(c), no
amendment or modification hereof shall be valid unless it shall be in writing
and signed by all parties to the Grant Notice.
21.Disposition of Vested Shares. Subject to applicable law, the Participant may
dispose of his or her vested Shares granted under this Award during any “window
period” in which sales by Company personnel are permitted, or otherwise pursuant
to the terms of a 10b5-1 plan on the same terms as apply to the use of such
plans by other Company personnel, subject to approval by the Company’s
compliance department. The Restricted Shares and vested Shares granted under
this Award are not subject to the Company’s Share Ownership Policy.
22.Acknowledgements and Representations. The Participant is acquiring the
Restricted Shares solely for the Participant’s own account, for investment
purposes only, and not with a view to or an intent to sell or distribute, or to
offer for resale in connection with any unregistered distribution, all or any
portion of the Restricted Shares within the meaning of the Securities Act and/or
any other applicable securities laws. The Participant has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the Award and the restrictions imposed on the Restricted Shares.
The Participant has been furnished with, and/or has access to, such information
as he or she considers necessary or appropriate for deciding whether to accept
the Award. However, in evaluating the merits and risks of an investment in the
Company, the Participant has and will rely upon the advice of his/her own legal
counsel, tax advisors, and/or investment advisors. The Participant is aware that
Restricted Shares may be of no practical value. The Participant has read and
understands the restrictions and limitations set forth in the Plan and this
Restricted Share Award Agreement, which are imposed on the Restricted Shares.
The Participant confirms that the Participant has not relied on any warranty,
representation, assurance or promise of any kind whatsoever in entering into
this Restricted Share Award Agreement other than as expressly set out in this
Restricted Share Award Agreement or in the Plan. The Participant hereby accepts
and agrees to all of the terms and provisions of this Restricted Share Award
Agreement, including its Exhibits.
23.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award (or future Awards that may be granted
under the Plan) and participation in the Plan by electronic means or to request
the Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.
24.Recoupment. The Participant, by accepting the Award, hereby acknowledges and
agrees that the Participant will be subject to any policy of general
applicability adopted by the Company pursuant to an applicable law or rule that
provides for the repayment or forfeiture of incentive compensation (including
but not limited to Awards), including, without limitation, as a result of a
required accounting restatement due to material noncompliance with a financial
reporting requirement.


Exhibit A
Vesting Schedule
The Restricted Period will lapse as follows: the Restricted Shares shall vest
(and the Restricted Period will lapse) with respect to one third (1/3) of the
Award on each of the first three anniversaries of the Vesting Commencement Date
set forth in the Grant Notice, provided the Participant remains in continuous
employment or service with the Company or its Affiliates through each such
vesting date. Notwithstanding the foregoing, upon the Participant’s Termination
(i) due to death or (ii) by the Company and its Affiliates by reason of
Disability. For purposes of the Award, the Participant shall be deemed to be in
continuous employment or service until such time as the Participant dies or
otherwise experiences a Termination, or, if earlier, upon providing or receiving
notice that his or her employment or service will terminate. Notwithstanding the
foregoing, fractional Restricted Shares shall not be deemed vested until they
accumulate to equal one whole Share.






